Citation Nr: 0937706	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pterygia of the 
left eye.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a cardiovascular 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for metatarsalgia of 
the right foot, to include as secondary to service-connected 
hallux valgus of the left great toe.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to an effective date prior to Mach 30, 2008, 
for additional benefits for a dependent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from October 1965 to 
October 1969 and from December 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2001, October 2002, and May 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The matters of service connection for pterygia of the left 
eye, a respiratory disability, to include as due to an 
undiagnosed illness, a cardiovascular disability, to include 
as due to an undiagnosed illness, and metatarsalgia of the 
right foot, to include as secondary to service-connected 
hallux valgus of the left great toe, were before the Board in 
October 2005 and June 2009 and were remanded to the 
originating agency for further development.  

In October 2005, the appeal for service connection for acne 
vulgaris, claimed as a skin disorder, was granted by the 
Board.  However, the record does not reflect that the 
originating agency has implemented the Board's grant.  
Moreover, an August 2006 development letter from the 
originating agency indicates that the issue of service 
connection for a skin disorder was still on appeal.  The 
originating agency should therefore take appropriate action 
with respect to this disability, for which service connection 
has been granted.

Furthermore, the Board notes that the Veteran has claimed 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
originating agency has not yet addressed this issue.  
Therefore, the matter is referred to the originating agency 
for appropriate action.

The issue of service connection for pterygia of the left eye 
is decided below.  The remaining issues are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

Recurrent pterygia of the Veteran's left eye are 
etiologically related to her active service.


CONCLUSION OF LAW

Pterigia of the left eye were incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability rating and effective date 
elements of her claim.  In addition, the evidence currently 
of record is sufficient to substantiate her claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the Veteran served in Southwest Asia 
from January 16, 1991, to May 19, 1991.  Service treatment 
records indicate that in June 1991, the Veteran was treated 
for complaints of "floaters" in the right eye.  On a Report 
of Medical History dated in September 1993, the Veteran 
reported a history of eye trouble, and explained that she had 
been seeing small black dots floating ever since she had come 
back from Saudi Arabia.  

March 1999 VA treatment records indicate that the Veteran 
complained of burning and runny eyes, worse in the left than 
right, and was diagnosed as having allergic conjunctivitis.  
June 1999 private treatment records indicate that there was a 
new growth on her left eye.  The Veteran was diagnosed as 
having dry eyes and floaters.  August 1999 private treatment 
records indicate a diagnosis of an active growing pterygium 
of the left eye, and September 1999 VA treatment records 
indicate removal of the pterygium.

The Veteran submitted a January 2004 letter from her private 
physician, Dr. H.  In the letter, Dr. H. opined that he 
Veteran's medical record indicated that her left eye 
pterygium occurred after 1997, that the Veteran was in the 
Middle East and Saudi Arabia, and that the pterygium was most 
likely a result of the sand storms.  

The Veteran was afforded a VA examination in July 2006.  At 
the time of the examination, it was noted that the Veteran 
complained of chronic eye irritation and dryness.  Anterior 
segment examination was normal, except that the left eye had 
a 1.5 millimeter nasal pterygium extending onto the cornea 
with underlying stromal scarring.  The examiner noted that 
the claims file was not available for review, but that the 
Veteran was found to have had a recurrent pterygium of the 
left eye despite prior removal in September 1999.  The 
examiner opined that the Veteran's pterygium, which was 
excised in September 1999, was at least as likely as not a 
result of the Veteran's military service.  The examiner 
explained that pterygia were strongly correlated with 
ultraviolet exposure, and that other potential causative 
agents included dryness, inflammation, and exposure to wind, 
dust, and other irritants.  

The Veteran was afforded another VA examination in January 
2008.  On examination, there was a peripheral nasal pterygium 
noted in the left eye wall, out of the visual access, with 
the area having underlying stromal scarring from prior 
excision.  The Veteran was diagnosed as having pterygium in 
the left eye.

After reviewing the record, the Board finds the preponderance 
of the evidence supports the Veteran's claim.  The January 
2004 opinion of Dr. H. and the July 2006 VA examiner's 
opinion, which are the only two competent medical opinions of 
record, both relate the Veteran's left eye pterygia to her 
period of service in Southeast Asia.  Although neither 
opinion indicates a review of the claims folder, each 
involves the diagnosis of a current disability and relates it 
to the circumstances of service in Southeast Asia.  Thus, the 
record reflects that the Veteran has a current left eye 
disability, and the competent evidence causally relates such 
disability to the conditions and circumstances of the 
Veteran's service.  Accordingly, service connection is 
warranted for this disability..  


ORDER

Service connection for pterygia of the left eye is granted.


REMAND

The issues of service connection for a respiratory 
disability, to include as due to an undiagnosed illness, a 
cardiovascular disability, to include as due to an 
undiagnosed illness, metatarsalgia of the right foot, to 
include as secondary to service-connected hallux valgus of 
the left great toe, depression, and fibromyalgia, as well as 
an effective date prior to March 30, 2008, for additional 
benefits for dependent, must be remanded for the following 
reasons. 

With respect to the Veteran's respiratory disability claim, 
the Board remanded this issue in October 2005 for a VA 
etiology examination.  The Veteran had a VA respiratory 
examination in February 2008.  However, despite the fact that 
this examination report, as well as other pertinent evidence, 
was associated with the claims folder subsequent to the 
Board's remand, the originating agency did not readjudicate 
the Veteran's claim or issue a Supplemental Statement of the 
Case (SSOC).  Thus, the issue must be remanded for the agency 
of original jurisdiction to furnish the Veteran and her 
representative an SSOC.  See 38 C.F.R. §§ 19.31(b), 19.37(a) 
(2009). 

With respect to the Veteran's cardiovascular disability 
claim, in its October 2005 remand, the Board ordered the 
originating agency, after completing development, to take 
adjudicatory action on the Veteran's service connection claim 
for a cardiovascular disability, considering the current 
version of 38 C.F.R. § 3.317.  If any benefit sought remained 
denied, an SSOC was to be provided to the Veteran and her 
representative.  There originating agency did not issue any 
such SSOC to the Veteran, and there is no indication that the 
claim was readjudicated.  Because VA's noncompliance with the 
Board's October 2005 remand is prejudicial to the Veteran, 
the issue must be remanded for readjudication of the 
Veteran's claim and the issuance of an SSOC.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

With respect to the Veteran's claim for service connection 
for metatarsalgia of the right foot, to include as secondary 
to service-connected hallux valgus of the left great toe, the 
Board notes that the Veteran was treated for bilateral foot 
bunions in May 1991.  On an August 2006 VA examination, the 
Veteran was diagnosed as having bilateral hallux valgus with 
surgical intervention and residual degenerative joint disease 
of the first metatarsophalangeal joint.  Moreover, the 
Veteran submitted an opinion from her private physician, Dr. 
M., indicating that it was more likely that not that the 
Veteran developed right foot conditions during her military 
service, and that it was at least as likely as not that the 
Veteran's right foot has been aggravated by her left foot 
conditions.  The Veteran is service connected for hallux 
valgus of the great left toe.

As there is medical evidence that suggests a nexus between 
either service, or a service-connected condition, and a 
current right foot disability, but which lacks adequate 
support or rationale for such opinion, the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of her claimed metatarsalgia of the right foot.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Finally, the claims for service connection for depression and 
fibromyalgia, and the claim for an effective date prior to 
Mach 30, 2008, for additional benefits for dependent, must be 
remanded for Board hearings.  In her November 2005 
Substantive Appeal, the Veteran requested either a hearing 
before a Veterans Law Judge at the local VA office or a 
videoconference hearing for the service connection issues of 
depression and fibromyalgia.  In a statement received in May 
2009, the Veteran requested either a hearing before a 
Veterans Law Judge at the local VA office or a 
videoconference hearing, whichever was quicker, for the claim 
for an effective date prior to Mach 30, 2008 for additional 
benefits for dependent.  The Veteran has not yet been 
afforded such a hearing.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:


1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities. 

2.	Then, the Veteran should be afforded a 
VA examination by a person with 
appropriate expertise to determine if 
she has metatarsalgia of the right foot 
and if so the etiology thereof.  The 
claims folder must be provided to and 
reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on examination results and a 
review of the claims folders, the 
examiner should provide an opinion with 
respect to the claimed disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service, or 
was caused or aggravated by the 
Veteran's hallux valgus of the left 
great toe.  The rationale for each 
opinion expressed must also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	The RO or the AMC must ensure the 
required actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, corrective action 
should be undertaken before the claims 
files are returned to the Board.  See 
Stegall, 11 Vet. App. at 271.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and her 
representative.  The requisite period 
of time for a response should be 
afforded.
  
6.	Thereafter, the RO or the AMC should 
clarify the type of Board hearing 
desired by the Veteran and then 
schedule the desired hearing in 
accordance with the advancement of her 
appeal on the Board's docket.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


        (CONTINUED ON NEXT PAGE)

As noted above, this case has been advanced on the Board's 
docket.  This case also must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


